CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Highlights" in the Prospectuses and "Counsel and Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the incorporation by reference in this Registration Statement (Form N-1A Nos. 2-77767 and 811-3481) of our report dated January 26, 2017 on the financial statements and financial highlights of General Municipal Money Market Fund (the sole series comprising General Municipal Money Market Funds, Inc.) (the Fund) included in the Funds annual report for the fiscal year ended November 30, 2016. /s/ ERNST & YOUNG LLP New York, New York March 27, 2017
